DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Misc.
Examiner notes internal documents appear to show a typo in the title of the application.  Examiner is including a copy of the original amendment to the title dated January 17, 2018 that shows Applicant provided the correct spelling of “proximal” and will correct the issue via Examiner’s Amendment.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title should be corrected to read “NEAR TO EYE DISPLAY SYSTEM, PROXIMAL OPTIC THEREFORE AND METHOD FOR DISPLAYING IMAGES” as submitted by Applicant in the amendment dated January 17, 2018.


Allowable Subject Matter
Claims 86, 88-94 and 96-116 are allowed.

The following is an examiner’s statement of reasons for allowance:.

The prior art of record teaches a display system using optical redirecting regions to display an image in an eye of a user (see at least Richard et al. USPN 5,369,415).  However, the prior art of record fails to teach or suggest Applicant’s specifically claimed selectable groups and redirecting of beams into separate portions of the retina.
Specifically, the prior art of record fails to teach or suggest “a near-to-eye display system for forming an image as an illuminated region on a retina of at least one eye of a user includes: 
a source of modulated light,
 a proximal optic positionable adjacent an eye of the user to receive the modulated light, the proximal optic having a plurality of groups of optically redirecting regions, and the optically redirecting regions are configured to direct a 
at least a first group of the optically redirecting regions configured to receive modulated light from the source and redirect beams of the modulated light into the pupil of the eye for illumination of a first portion of the retina,
at least a second group of the optically redirecting regions that are optically distinct from the at least first group of optically redirecting regions and are configured to receive modulated light from the source and redirect beams of the modulated light into the pupil of the eye for illumination of a second portion of the retina, the second portion of the retina being separate from the first portion of the retina; and
where the source of modulated light is configured to select between at least the first group of optically redirecting regions and at least the second group of optically redirecting regions” (see at least claims 86, 94 and 102 – emphasis added); and
“a near-to-eye display system (110) to be mounted on the head of a user for forming an image as an illuminated region on a retina of at least one eye of the user, comprising:
a source of modulated light (120);
a proximal optic (116) positionable adjacent an eye of the user to receive the modulated light; the proximal optic (116) having a plurality of optically redirecting regions; the optically redirecting regions configured to direct a plurality of beams of the modulated light into a pupil (41) of the eye of the user (4) to form a contiguous illuminated portion of the retina (42) of the eye of the user (4);
first group of the optically redirecting regions configured to receive modulated light from the source and redirect beams of the modulated light into the pupil (41) of the eye of the user for illumination of a first portion of the retina (42);
a second group of the optically redirecting regions configured to receive modulated light from the source and redirect beams of the modulated light into the pupil (41) of the eye of the user for illumination of a second portion of the retina (42);
wherein the source of modulated light (120) is selectable between the first group of the optically redirecting regions to illuminate a foveal portion of the retina (42) and the second group of the optically redirecting regions to illuminate a peripheral portion of the retina (42);
wherein the proximal optic (116) is at least partially transparent and configured to allow the eye of the user (4) to see through to the environment beyond; and
wherein at least some of the optically redirecting regions are redirectors that are optically discrete from one another, and an adjacent pair of redirectors simultaneously illuminated by a beam of the modulated light, when mounted on the head of the user at most one redirector in the pair directs a respective portion of the beam into the pupil (41) of the eye of the user, and the other redirector of the pair directs a respective portion of the beam angularly away from the pupil (41) of the eye of the user” (see at least claims 105, 115 and 116 – emphasis added).

Claims 88-93, 96-101, 103 and 104 are dependent on claims 86, 94 and 102, respectively and are allowed to for substantially the same reasons, discussed above.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Antonio Xavier/Primary Examiner, Art Unit 2623